GENERAL




                   I     May 14,   1952

Hon. Conard,@orenoe            Opinion No. V-1456
County Attorney
Smith County                   Re:   Legality of using County
Tyler, Texae                         Permanent Improvement
           I                         Funds to erect a liv&
                                     etoc,kbuilding at East
                                     Texas Fair grounds on
                                     land owned by the City
Dear Sir:                            of Tyler.
          Xqu ~havs reques,tedan opinion of this of-
fice In uhlq,$you ask:
           "1.. Can Smith County expend monies
      from its Permanent ~Improvement~Fund to
      erect a llyestock barn at the East Texas
      Fairgr+apds,.ln view of the fact that the
      Ceunty~'d,pes
                  not own the grounds Tn Tee
      simple ~title?"
          You state that Smith County 1~ contemplat-
ing building a livestock barn at the East Texas Fair
Qrounds. The laid onwhlch the,build$ng Is ~to be
erected belongs',%?the City of 'Tyler'and 1s now leased
hy the ql.ty.fothe East Tex.as.FairAssociation. The,


.ment with the City bf,Tyler whereby the city will fur-
 nish the,site In questlon,and the c.ounty will erect
 the building thereon.
                 ~Articile
                         23726, V.C.S., provides In part:
     ~~.
           "Se&Ion .Jc A~l,,~.ountle.a
           I’,
                                      in the State
     :Wing~bji &d'through,,thelr~resp6ctive~Com-
      mlesloners!~,Court~may ,provld& for annual
      exhibiti '6f,ho,ti$ioult&land~'agrlcultura1
      product?, Jlvestock'and mineral products,
      and such'other products as are of Interest
      trythe oommunity. In connection therewith,
      such counties may also establish and maln-
      taln museums, Including the erection of the
Hon. Conard Florence, page 2   (v-1456)



     necessary buildings and other improvements,
     in their own counties or In any other coun-
     ty or city In the United States, where fairs
     or expositions are being held.
          11
           . . .
          "Sec. 3.  All Incorporated cities . . .
     may cooperate with the Commissioners' Courts
     of such counties for the purposes stated In
     Section 1, and Section 2 of this Act and ap-
     propriate monies in providing for such exhib-
     its, establishing and maintaining such museums,
     and in the erection of such buildings and lm-
     provements, and the assembling, erecting and
     maintaining of such horticultural, agrlcul-
     tural, livestock and mineral exhibits."
          Section 1 authorizes counties to construct
buildings and other permanent Improvements for ,exhlb-
Its of horticulture. anrlculture. livestock. and
                         v. McGlil 146 S.W:2d 332
                   idaiiis
~~EY,'~~~4~~~"ig~l, error ref.).'
          Section 3 authorizes Incorporated cities
to cooperate with counties In making such Improvements.
We assume of course that In this cooperatlve!undertak-
lng the city will retain a voice In the use and manage-
ment of the property. Therefore, we believe the county
and city may work together In making such Improvements
In any manner they may choose so long as the plan adopt-
ed Is not in violation of any constitutional provision.
If they find that for .the city to furnish the site and
for the county to erect the building Is the best method
In accomplishing the.purpose authorized by ,the statute,
we believe this method Is authorized and may be fol-
lowed. Although Section 52 of Article III of the Con-
stltutldn of Texas prohibits counties from making any
grants or lending their crt?dltto any city, we do not
believe these provisions have any application to this
type of undertaking. This Is not a donation to the
city but Is for the benefit of all the people of the
county and therefore these pro,vlslonsin the Constltu-
tlon do not militate against It. It Is therefore
our opinion that Smith County may expend monies from
Its permanent Improvement fund to erect a livestock
barn for annual exhibitions of livestock on land
owned by the City of Tyler pursuant to an agreement
whereby the city agrees to furnish the site
  Hon. Conard Florence, page 3    (V-1456)



   and the county 'agreesto erect the building.       Art.
   2372d, V.C.S.
             We assume that the b,ulldingwill cost $2000
   or more. Section 2 offez%.cle 2368a,, V.C.S., provides
   In part that:
            "NO county, acting through Its Commls-
       sloners Court, and no city In this State
       shall hereafter make any contract calling
       for or requiring the expenditure or payment
       of Two Thousand ($2,000~.00)Dollars or more
       out of any fund or funds of any city or
       county or subdivision of any county creat-
       ing or Imposing an obligation or llablllty
       of any nature or character upon such county
       or any subdlvlslon o,fsuch county, or upon
       such city, without first submitting such
       proposed contract-to competitive bids. . . .'
            Artic~le2372d specifically provides that the
  provi~sionsof Article 2368a are not repealed by Its pro-
  visions. Therefore, In connection with your request
  we call your attention to the fact that the county In
  letting the contract for the building must submit It
  to,competitive bids.
                        SUMMARY
            Smith County may expend monies from Its
       permanent Improvement fund to erect a llve-
       stock barn for annual exhibitions of llve-
       stock on land owned by th,eCity of Tyler pur-
       suant to an agreement whereby the city agrees
       to furnish the site and the county agrees to
       erect the building. Art. 2372d, V.C.S.
                                       Yours very truly,
   AP.PF@VJ$D:                           PRICE,DANIEL
                                       Attorney General
    J. C. Davis, Jr.
,,~C~qunty~AffalrsDivision
 .' >,
   ~Mary K. Wall
 ,~~;                                  BY
    Reviewing Assistant                       ruce
                                            4-k     Allen
                                                Assistant
   Charles D. Mathews
   First Assistant
   BA:mh